Title: From Thomas Jefferson to Robert Patterson, 10 December 1800
From: Jefferson, Thomas
To: Patterson, Robert



Dear Sir
Washington Dec. 10. 1800.

The annual period for electing a President of the American Philosophical society being now approaching, and no circumstances rendering it probable that I may be able to attend their sessions in Philadelphia it is become my duty to desire the society to turn their views to some other person, better situated and more capable of discharging the functions of their President. permit me to do this through you, and at the same time to express my grateful thanks for the honor the society has been pleased to do me on several preceding occasions. I recieved it as a mark of their esteem, and valued it as among the most precious testimonies of my life, and shall never cease to be a faithful and zealous associate of the institution. accept assurances yourself of the great personal regard and esteem of Dear Sir
Your most obedt. humble servt.

Th: Jefferson

